Citation Nr: 1445835	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service connected disabilities, i.e., his ischemic heart disease/coronary artery disease and posttraumatic stress disorder (PTSD), have rendered him unable to maintain substantially gainful employment.

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4 .16.  The Veteran meets the schedular rating requirements for TDIU.

The Veteran was afforded a VA general examination in February 2011.  The examination report reflects that the Veteran had worked as a steel handler, but had not been employed since 2009. 

The examiner noted that the Veteran's ability to perform physical labor would be impaired solely by his low back condition (which is not service-connected).  He also stated that the Veteran would have no limitations performing a job that required no physical exertion.  He noted that the Veteran's highest education level was 12th grade, and if there was a sedentary occupation that did not require advanced skill, the Veteran would be able to perform it.

The Veteran submitted a private note from Dr. Scarpero in June 2011.  The private examiner stated that due to the Veteran's medical condition, to include PTSD, the Veteran was unable to seek gainful employment.  

At the Veteran's November 2013 travel board hearing, the Veteran's representative stated that due to the Veteran's education and background and his service-connected disabilities, the Veteran was unable to secure and maintain substantially gainful employment.  

Since the Veteran's level of occupational impairment is unclear, the Veteran must be afforded a new examination to determine if he is able to secure and maintain substantially gainful employment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the impact of his service-connected disabilities, to include ischemic heart disease/coronary artery disease and PTSD, on his employability.   The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to either service-connected disability and/or both service-connected disabilities in combination, without regard to his age or any nonservice-connected disabilities. 

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which he would be capable of engaging with his service-connected disabilities, given his current skill set and educational background. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



